19-22721-rdd   Doc 15-5 Filed 06/17/19 Entered 06/17/19 10:33:21    Exhibit C to
               Kendrella Declaration - Escrow Agreement Pg 1 of 9
19-22721-rdd   Doc 15-5 Filed 06/17/19 Entered 06/17/19 10:33:21    Exhibit C to
               Kendrella Declaration - Escrow Agreement Pg 2 of 9
19-22721-rdd   Doc 15-5 Filed 06/17/19 Entered 06/17/19 10:33:21    Exhibit C to
               Kendrella Declaration - Escrow Agreement Pg 3 of 9
19-22721-rdd   Doc 15-5 Filed 06/17/19 Entered 06/17/19 10:33:21    Exhibit C to
               Kendrella Declaration - Escrow Agreement Pg 4 of 9
19-22721-rdd   Doc 15-5 Filed 06/17/19 Entered 06/17/19 10:33:21    Exhibit C to
               Kendrella Declaration - Escrow Agreement Pg 5 of 9
19-22721-rdd   Doc 15-5 Filed 06/17/19 Entered 06/17/19 10:33:21    Exhibit C to
               Kendrella Declaration - Escrow Agreement Pg 6 of 9
19-22721-rdd   Doc 15-5 Filed 06/17/19 Entered 06/17/19 10:33:21    Exhibit C to
               Kendrella Declaration - Escrow Agreement Pg 7 of 9
19-22721-rdd   Doc 15-5 Filed 06/17/19 Entered 06/17/19 10:33:21    Exhibit C to
               Kendrella Declaration - Escrow Agreement Pg 8 of 9
19-22721-rdd   Doc 15-5 Filed 06/17/19 Entered 06/17/19 10:33:21    Exhibit C to
               Kendrella Declaration - Escrow Agreement Pg 9 of 9
